Citation Nr: 1023160	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for 
multilevel cervical spondylosis.  

2.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative disc disease of the 
lumbar spine.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for residuals of a 
traumatic eye injury.

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).   

9.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD). 



REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969 and from September 1970 to July 1982, followed 
by service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of rating decisions entered by the VARO 
in Boise, Idaho.  By its rating action in May 2007, the RO 
granted service connection for multilevel cervical 
spondylosis and assigned a 0 percent evaluation from February 
2007 and, in addition, service connection was denied for, 
among other things, migraine headaches, hearing loss, 
tinnitus, PTSD, and residuals of a traumatic eye injury.  
Therein, the RO determined that, notwithstanding its entry of 
prior, final decisions denying service connection for PTSD 
and a traumatic eye injury, additional service treatment 
records were added to the claims folder, thereby warranting 
reconsideration of the Veteran's original claims and the 
Board herein considers such matters on a de novo basis.  
Further rating action in March 2008 denied entitlement to 
service connection for a back disorder and for a right 
shoulder disorder.  

The issue of the Veteran's entitlement to service connection 
for PTSD is expanded to include the question of entitlement 
to service connection for any acquired psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a claim 
for a mental disorder, a claimant has neither the legal nor 
medical knowledge to narrow the universe of his claim or his 
current condition and the claim must rather be considered a 
claim for any mental disability).  In this case, the Veteran 
has been diagnosed with adjustment disorder with depressed 
mood.  The aspect of the service connection claim that deals 
with PTSD is addressed in this decision on the merits; the 
remaining aspect of a claim for service connection for 
psychiatric disorder (other than PTSD) is addressed in the 
REMAND section of this decision.  

Note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  Expedited consideration has 
followed.  

The issues of the Veteran's entitlement to service connection 
for migraine headaches and for an acquired psychiatric 
disorder (other than PTSD) are REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's 
service-connected multilevel cervical spondylosis has been 
manifested by radiological evidence thereof and subjective 
complaints of upper back pain; and has not been manifested by 
objective showing of pain, pain with motion, limitation of 
motion, or weakness; forward flexion of the cervical spine 
that is greater than 30 degrees but not greater than 40 
degrees; the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness; or vertebral 
body fracture with loss of 50 percent or more of the height.

2.  The Veteran manifested low back symptoms in service in 
June 1977; did not experience chronic low back symptoms in 
service or continuous symptoms after service; did not 
manifest arthritis of the lumbar spine to a compensable 
degree within one year of service separation; and a current 
low back disability, including degenerative disc disease of 
the lumbar spine, is not related to service.   

3.  The Veteran did not sustain a right shoulder injury in 
service; did not experience chronic right shoulder symptoms 
in service or continuous symptoms after service; did not 
manifest arthritis of the right shoulder to a compensable 
degree within one year of service separation; and a current 
right shoulder disability is not related to service.  

4.  The Veteran did not sustain a traumatic eye injury in 
service; did not experience chronic eye symptoms in service 
or continuous symptoms after service; the current senile 
cataracts are not related to service; and presbyopia is not a 
disease or injury for which VA compensation is payable.  

5.  The Veteran was exposed to acoustic trauma in service; 
experienced one episode of tinnitus in service in April 1977, 
but did not experience chronic symptoms of tinnitus in 
service in service or continuous symptoms after service; did 
not manifest an organic disease of the nervous system to a 
compensable degree within one year of service separation; and 
a current tinnitus disability is not related to service.   

6.  The Veteran was exposed to acoustic trauma in service; 
did not experience chronic symptoms of hearing loss in 
service in service or continuous symptoms after service; did 
not manifest an organic disease of the nervous system 
(sensorineural hearing loss) to a compensable degree within 
one year of service separation; and a current hearing loss 
disability is not related to service.    

7.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for multilevel cervical spondylosis have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  A low back disorder, inclusive of degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A right shoulder disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  An eye disorder claimed as residuals of a traumatic eye 
injury were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

7.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

In this case, the notification obligation was accomplished by 
way of the RO's letters to the Veteran dated in February 
2007, October 2007, and December 2007.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence developed in this case includes VA examination 
reports, VA treatment records, private treatment records, and 
various written submissions.  The Board finds that the duties 
to notify and duty to assist have been satisfied, and will 
proceed to the merits of the Veteran's appeal on the issues 
indicated.  

Initial Rating for Cervical Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation is at issue, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2009).  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

By its rating decision of May 2007, the RO granted service 
connection for multilevel cervical spondylosis, and initially 
assigned a 0 percent evaluation under DC 5237 for cervical 
spine strain, for the period from February 7, 2007.  

Under DC 5237, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 10 percent 
rating where forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or, the 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  The 20 percent rating is for assignment where 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher evaluation of 30 percent pertains exclusively to 
the cervical spine, and it requires forward flexion of the 
cervical spine to be limited to 15 degrees or less or a 
showing of favorable ankylosis of the entire cervical spine.  
The foregoing criteria are known as the general rating 
formula for the evaluation of spinal diseases and injuries.  
38 C.F.R. § 4.71a. 

Intervertebral disc syndrome is evaluated under DC 5243 
either on the basis of incapacitating episodes or under the 
above-referenced a general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, DC 5243.  There is 
no indication that the grant of service connection for 
multilevel cervical spondylosis in any way entails 
intervertebral disc syndrome and to that extent the 
provisions of DC 5243 are not for application under the facts 
of this case.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DCs, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5003.

After a review of all the evidence, the Board finds that, for 
the entire initial rating period, the Veteran's service-
connected multilevel cervical spondylosis has not more nearly 
approximated the criteria for a higher initial disability 
rating under Diagnostic Code 5237 or any other applicable 
Diagnostic Code.  For the entire initial rating period, the 
cervical spine disability has been manifested by radiological 
evidence thereof and subjective complaints of upper back 
pain.  At no time during the initial rating period has the 
cervical spine disability been manifested by objective 
showing of pain, pain with motion, limitation of motion, or 
weakness; forward flexion of the cervical spine that is 
greater than 30 degrees but not greater than 40 degrees; the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness; or vertebral body fracture 
with loss of 50 percent or more of the height, as required 
for a 10 percent (compensable) disability rating under 
Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

A VA spine examination report dated in April 2007 reflects 
that the Veteran indicated he had not been seen by any 
physician since June 2006, and that he had neck pain only 
when the weather was cold, at which time there was aching 
down the spine to the belt line, and this occurred several 
times yearly.  The Veteran reported the use of Tylenol to 
relieve pain, and no history of fatigue, decreased motion, 
stiffness, weakness, or spasm.  Examination revealed no 
flare-ups, spasm, atrophy, guarding, pain with motion, pain 
on repetitive use, tenderness, weakness, or limitation of 
motion, abnormal spine curvatures, or indicia of ankylosis, 
or any sign of motion loss with repetitive motion.  X-rays 
revealed moderate disc narrowing at C3-4, C5-6, and C6-7 with 
endplate osteophytes and sclerosis, with anterior osteophytes 
at C3-4.  The radiological impression was of multilevel 
spondylosis.  

The Veteran alleges that he was in pain when examined by VA 
in April 2007, and that his neck pain occurs on a daily 
basis.  These statements are inconsistent with, and 
outweighed by, the Veteran's complaints as reported by the VA 
examiner at the time of the April 2007 examination, as well 
as medical histories and complaints, including the absence of 
complaints, given by the Veteran during VA treatment.  Such 
evidence of complaints on multiple occasions as reported by 
the Veteran is inconsistent with the existence of compensably 
disabling cervical spondylosis from either the standpoint of 
any applicable DC or on the basis of pain and functional 
loss.  

For these reasons, the Board finds that the criteria for the 
assignment of an initial compensable rating for multilevel 
cervical spondylosis have not been met for any period.  As a 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating, the appeal for a higher 
(compensable) initial disability rating for cervical spine 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Veteran's cervical spondylosis disability 
picture is contemplated by the rating schedule, which 
specifically includes arthritis, limitation of motion 
(forward flexion and combined ranges of motion), including 
limitation of motion due to pain, weakness, and other 
orthopedic factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59), and 
alternatively on clinical findings such as muscle spasm, 
guarding, or localized tenderness.  Because the schedular 
rating criteria encompasses all of the Veteran's complaints 
and symptoms of cervical spine disability, the Board finds 
that no exceptional disability picture is shown in this case 
to warrant referral for extraschedular consideration.   In 
addition, the evidence reflects no significant effects on 
work performance as a carpenter and electrician, and no 
hospitalization for this disability.  Accordingly, a referral 
for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.

Service Connection Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis and 
organic diseases of the nervous system, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  Service connection for PTSD requires a verified 
stressor unless the veteran engaged in combat and such combat 
is the alleged stressor.  38 C.F.R. § 3.304(f).  

The Veteran has at times during the course of this appeal 
alleged that he served in Vietnam.  Service department 
records do not reflect that he ever served in Vietnam or 
received any decorations or medals evincing combat duty.  
However, the primary impediment to a grant of service 
connection for PTSD in this case is that there is no showing 
of a PTSD diagnosis in service or thereafter.  Even if there 
were a showing of Vietnam service or combat and a combat-
related stressor warranting application of 38 U.S.C.A. 
§ 1154(b) (West 2002), that statute does not address the 
questions of the existence of a current disability or of a 
nexus between such disability and service, both of which are 
still required for a grant of service connection for PTSD or 
any other disorder.  See 38 C.F.R. § 3.304(f).

Service Connection for Lumbar Spine Disorder

It is the Veteran's assertion that he sustained a low back 
injury in service incidents, including a jeep accident, a 
horse rolling on him, and an event in which his neck or head 
was caught in equipment.  He submits VA X-rays identifying 
disc disease of his lumbar spine, with his reported histories 
of in-service injuries, including the horse incident and at 
the time his head or neck was wedged in equipment.  

After a review of all the evidence, the Board finds that the 
Veteran manifested low back symptoms in service in June 1977, 
but did not experience chronic low back symptoms in service.  
Service treatment records do not specifically identify any 
low back injury in service.  Such records are negative for 
complaints or findings involving the low back, except for an 
entry in June 1977 in which it was set forth that the Veteran 
had complained of back pain, without reference to spasms, 
after physical training earlier on the same day.  Pertinent 
findings included only tenderness in the right scapular 
region, indicating involvement of the upper or mid back or 
shoulder, as opposed to the lower back.  The assessment was 
of muscle strain.  On multiple medical histories during the 
remainder of the Veteran's active service, the Veteran 
himself specifically denied that he had, or had ever 
experienced, recurrent back pain.  

Service treatment records reflect treatment in February 1971 
for evaluation of injuries sustained in an automobile 
accident, with X-rays of the arm, elbow, and wrist being 
found to be normal, but do not reflect a low back injury or 
complaints.  Likewise, records reflect that  the Veteran 
sustained a head and neck injury in July 1980 involving a 
fall from a horse, at which time the principal difficulties 
he experienced those of the cervical spine and upper 
extremities.  No other low back-related complaint or finding 
as to low back pathology is otherwise shown in service 
treatment records.  

The record documents the existence of current disability of 
the Veteran's lumbar spine involving degenerative disc 
disease.  The relationship of such disability to the 
Veteran's periods of military service is what remains at 
issue.  

On this question, the Board finds that the Veteran did not 
experience continuous low back symptoms after service.  
Following the Veteran's last discharge from active duty, the 
record documents that an enlistment examination in the 
National Guard was conducted in October 1986 showing a two-
inch scar of the mid-lower back; the Veteran denied having 
any prior back trouble.  Various complaints, including that 
of back pain of two days' duration, were made known in 
February 1991; however, the assessments were of probable 
influenza and rule out strep throat.  The evidence also 
reflects that after service the Veteran underwent a pre-
employment physical examination in June 1992, at which no 
back complaints were noted, and objective evaluation of his 
back was found to be normal.  

It was not until March 1993 that private treatment records 
reflect the Veteran sought treatment for complaints of low 
back pain or dysfunction following a (post-service) lifting 
injury.  The diagnosis was of an acute lumbosacral strain.  
In August 2007, when seen as a VA outpatient, the Veteran 
reported that a horse rolled over him in service and that he 
had been hospitalized for a month with a collapsed L-3.  X-
rays in August 2007 disclosed degenerative changes and disc 
degeneration at L5-S1 and articulating facet spondylosis at 
L4-5 and L5-S1.  

In addition, the Board finds that indicia of arthritis of the 
low back are not indicated during the one-year period 
following each service separation.  There is no evidence of 
arthritis of the thoracolumbar spine that manifested to a 
compensable degree within one year of service, including no 
X-ray evidence of arthritis within the one year presumptive 
period. 

The Board further finds that the weight of the competent 
evidence demonstrates that the Veteran's current low back 
disability, degenerative disc disease of the lumbar spine, is 
not related to service.  In an effort to address the question 
of a nexus between current low back disability and military 
service, the RO scheduled the Veteran to undergo a VA medical 
examination in December 2008.  At that time, the Veteran 
stated that he had injured his low back in 1970 when a horse 
rolled over him, and again injured his back in a 1971 jeep 
accident.  Clinical and laboratory findings from the December 
2008 examination yielded a diagnosis of degenerative disc 
disease and degenerative joint disease involving the facet 
joints and L5-S1 spondylosis.  In addressing the questions of 
the relationship of current low back disability to the in-
service back strain in 1977 and the horse accident in 1980, 
the VA examiner, noting that very little or no treatment was 
shown over the years, reported the following:

I cannot resolve this issue without resorting to 
mere speculation.  Was treated for Jeep accident 
2/8/71 with x-rays done of arm, elbow, and wrist 
which were all within normal limits, no mention 
of back or to which side of body was involved.  
Was injured in a horse roll-over accident 7/2/80 
with no mention of low back or right shoulder 
injury/pain, and the incident of physical therapy 
causing low back pain in 6/2/77 . . .

I discussed this opinion with the radiologist 
reading the x-rays and it is more age related 
changes and this issue can not be resolved 
without resorting to mere speculation as to if 
the horse accident in 1980 or the jeep accident 
in 1971 caused any aggravation to increase the 
degenerative changes.  The veteran states that 
the pain began to bother more in 1989 and is 
aggravated by picking up heavy objects.  

In this instance, the absence of an opinion and the reasons 
that an opinion cannot be offered are adequately supported by 
the VA examiner, based on the notations that the claimed in-
service injuries were not associated with documented service 
injuries and input from the reviewing radiologist that the 
Veteran's low back changes were more age-related in origin.  
While there is an indication of back strain following 
physical training in June 1977, the record reflects no 
chronic complaints or manifestations of low back pathology in 
service, and no complaints or continuous symptoms of low back 
disability after service or for many years thereafter (1993).  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(it was proper to consider veteran's entire medical history, 
including a lengthy period of absence of complaints, as one 
factor weighing against the claim for service connection); 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  There is no competent evidence of a nexus between 
the Veteran's currently diagnosed low back disability and his 
periods of military service or any incident thereof that 
tends to weigh in favor of the claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, inclusive of degenerative disc disease 
of the lumbar spine, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right Shoulder Disorder

Allegations are advanced by the Veteran that his right 
shoulder was injured in July 1980 when a horse rolled over 
onto him and that his current right shoulder disorder is the 
direct result of that injury.  

After a review of all the evidence of record, the Board finds 
that the Veteran did not sustain a right shoulder injury in 
service, and did not experience chronic right shoulder 
symptoms in service.  As indicated above with respect to the 
back, service treatment records reveal some tenderness in the 
right scapular region was noted following entry of a 
complaint of back pain with physical training in June 1977, 
and while abnormal deep tendon reflexes were evident of both 
extremities in connection with the horse incident of July 
1980, service treatment records are negative for complaints 
or findings involving a right shoulder disorder.  In fact, 
when the Veteran was seen in March 1981 for a complaint of 
intermittent neck pain, examination showed no neurological 
symptoms or abnormalities of motor strength or sensation at 
the shoulder.  General medical and separation medical 
examinations in March and June 1982, respectively, were 
likewise negative.  

The Board also finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms after service, including did not manifest arthritis 
of the right shoulder to a compensable degree within one year 
of service separation.  Years following the Veteran's last 
separation from service, he sought medical assistance in 
September 2001 for complaints of aching shoulders following 
the operation of a truck.  The assessment was of an 
impingement syndrome.  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's current right shoulder 
disability is not related to service.  VA examination in 
December 2007 indicated that the Veteran referenced both the 
jeep accident and horse incident as the cause of his right 
shoulder disorder.  Clinical examination and testing 
culminated in entry of a diagnosis of mild acromioclavicular 
joint degenerative changes causing right shoulder pain and 
limitation of motion.  In responding to the RO's inquiry as a 
nexus to service, the VA examiner opined that most probably 
(more than a 50 percent probability) the Veteran's right 
shoulder disability was not related to the 1980 incident, 
citing as a reason for the opinion the fact that there were 
only the mild degenerative changes subsequent to an injury 28 
years earlier.  The examiner further opined that it would be 
mere speculation to say that there was any connection to the 
1980 horse incident.  Favorable evidence linking current 
right shoulder disability to service or any event thereof is 
lacking.  

To the extent that the Veteran himself opines that a nexus 
exists between his current right shoulder disability and one 
or more in-service accidents, such is beyond the Veteran's 
competency, as there is no indication that he has the medical 
background or training so as to render competent his opinions 
as to medical diagnosis or etiology.  Espiritu, supra.  As 
such, a preponderance of the evidence is against the claim 
for service connection for a right shoulder disorder, and as 
there is no basis for resolution of reasonable doubt in the 
Veteran's favor, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Traumatic Eye Injury

It is the Veteran's contention that he sustained an injury to 
his eye when refamiliarizing with assigned weapons on a gun 
range following his arrival in Vietnam and was in close 
proximity to an improperly thrown grenade that exploded 
within a few feet from him during that training exercise, 
causing shrapnel to be lodged in his eye.  The Veteran 
reports having been treated at a field hospital and returned 
to duty with a eye patch for a period of time.  

After a review of the evidence, the Board finds that the 
Veteran did not sustain a traumatic eye injury in service, 
and did not experience chronic eye symptoms in service.  
service treatment records are negative for a traumatic eye 
injury or symptoms of such injury.  Such records indicate 
that treatment was received in May 1973 for probable contact 
dermatitis of the right eyelid, that the Veteran complained 
of blurred vision in October 1980, and that periodic testing 
for visual acuity was undertaken.  service treatment records 
are otherwise negative for any residuals of an eye injury.  
The Veteran himself specifically denied having had any prior 
eye trouble or injury at the time of a National Guard 
enlistment examination in October 1986.  

The Board also finds that the Veteran did not experience 
continuous symptoms of an eye disorder (other than refractive 
error) after service.  No pertinent eye abnormality is shown 
during post-service years until January 2009, when the 
Veteran was seen at a VA outpatient for senile cataracts of 
both eyes and presbyopia.  Presbyopia is not a disease or 
injury for which VA compensation is payable.  38 C.F.R. 
§ 3.303(c).  

The Board further finds that the weight of the evidence 
demonstrates that the current senile cataracts are not 
related to service.  As found above, service treatment and 
personnel records in no way verify the occurrence of a 
claimed traumatic eye injury, and symptoms of disabling 
residuals are not demonstrated in service or continuously 
after service.  On the question of nexus to service, no 
medical professional offers any finding or opinion linking 
any existing eye disorder to service or to any event 
occurring in service.  The Veteran is not competent to offer 
an opinion as to either medical diagnosis or etiology.  In 
the absence of competent evidence of a nexus to service, and 
for the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for residuals of traumatic eye injury, 
there is no basis for resolution of reasonable doubt in the 
Veteran's favor, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Tinnitus and Hearing Loss

The Veteran alleges that he was exposed to excessive noise 
levels in service when performing assigned duties as a tank 
repairman, and that he developed hearing loss and tinnitus as 
a result of his in-service noise exposure.  

After a review of the evidence, the Board finds that the 
Veteran was exposed to acoustic trauma in service, but did 
not experience chronic symptoms of hearing loss or tinnitus 
in service.  In this regard, service treatment records 
identify no complaints or findings involving hearing loss.  
In February 1971, medical assistance was obtained for right 
ear aching and drainage and the clinical impression was of 
acute otitis media of the right ear.  On an audiogram 
performed in April 1977, the Veteran complained of head noise 
or ringing in the ears, at least a portion of which was 
continuous in nature.  Service treatment records are 
otherwise negative for any complaints or findings as to 
either hearing loss or tinnitus.  No pertinent abnormality 
was shown at the time of an enlistment medical examination in 
October 1986 for entry into the National Guard.  

The Board finds that the Veteran did not experience 
continuous symptoms of hearing loss or tinnitus after service 
separation.  The existence of tinnitus was reported by the 
Veteran at the time of VA outpatient treatment in August 
2007.  Hearing loss "disability" for VA purposes, that is, 
hearing loss (or impairment) that meets the criteria of 38 
C.F.R. § 3.385, is not revealed until the conduct of a VA 
examination in November 2007, at which time tinnitus and a 
mild sensorineural hearing loss of both ears at 40 Hertz were 
found to be present.  

The Board finds that the weight of the competent evidence of 
record demonstrates that the Veteran's current tinnitus and 
hearing loss are not related to the acoustic trauma in 
service.  The August 2007 VA examiner offered the opinion 
that the Veteran's hearing loss and tinnitus were not caused 
by the in-service noise exposure.  The reasons for the 
negative nexus opinion regarding hearing loss included the 
documentation of normal hearing at discharge, and normal 
hearing in both ears four years after ETS.  The reasons for 
the negative nexus opinion regarding tinnitus included that 
the in-service tinnitus (ringing/head noises in April 27, 
1977) likely resolved, as the Veteran did not make any 
subsequent complaints of tinnitus, and that the Veteran 
reported that his current tinnitus started only four to five 
years prior, which is some twenty years after service 
separation.  

Regarding the Veteran's tinnitus, while there is one in-
service incident of head noise or ringing of the ears, and 
the Veteran's statements that he had tinnitus in service but 
was told not to complain about it in order to avoid any 
adverse effect on promotions, the Veteran's statements at the 
recent VA audiological examination are inconsistent with the 
foregoing, as he stated that his current tinnitus originated 
within four to five years of the November 2007 examination.  
Other evidence weighing against the claim include the opinion 
of the VA audiologist in November 2007, whose review of the 
claims folder indicated that the in-service tinnitus 
resolved, and that the Veteran's current tinnitus was 
unrelated to service.  Medical findings or opinions linking 
the Veteran's tinnitus to service or any in-service event 
such as acoustic trauma are otherwise lacking.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for service connection for tinnitus, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


The Veteran is without the necessary medical background as 
render competent any opinion of his as to medical diagnosis 
or etiology.  The only medical professional to have addressed 
the specific question is the VA audiologist who determined in 
November 2007 that the Veteran's hearing loss bore no 
relationship to his military service, given the absence of 
any documented abnormality in service or for several years 
thereafter.  Because the weight of the competent evidence 
demonstrates that the Veteran's current hearing loss is not 
related to the in-service acoustic trauma, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for hearing loss, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Service Connection for PTSD

Allegations are advanced to the effect that the Veteran has 
PTSD as a result of an unspecified stressor, but the record 
as developed in service and thereafter is devoid of a 
diagnosis of PTSD.  VA examination in June 1997 in connection 
with a prior claim disclosed the Veteran's own related 
history of PTSD which he indicated resolved with in-service 
counseling obtained in Germany, but the findings from such 
evaluation yielded only diagnoses of a single episode of 
major depression of moderate severity and a partner 
relational problem.  The subsequently developed record, 
inclusive of examination and treatment records compiled by VA 
and non-VA sources is, likewise, negative for any diagnosis 
of PTSD.  Inasmuch a showing of current disability is a 
threshold requirement for substantiation of a claim for 
service connection and in light of the fact that a diagnosis 
of PTSD, as required by 38 C.F.R. § 3.304(f), is not 
indicated now or in the past, the claim for service 
connection for PTSD must be denied.  


ORDER

An initial compensable rating for service-connected 
multilevel cervical spondylosis is denied.  

Service connection for a low back disorder, including 
degenerative disease of the lumbar spine, is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for residuals of a traumatic eye injury is 
denied.  

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for PTSD is denied.  



REMAND

As indicated in the Introduction section of this Board 
decision above, when a veteran seeks service connection for a 
particular psychiatric disorder, such as PTSD in this 
instance, VA must consider whether he is also seeking service 
connection for any other diagnosed acquired psychiatric 
disorder.  See Clemons, supra.  In this case, the Veteran 
underwent a mental status evaluation in service following a 
suicide attempt which disclosed a transient situational 
reaction manifested by mild to moderate depression.  VA 
examination in 1997 revealed major depression and a partner 
relational problem, with more recent evaluation by VA on an 
outpatient basis in July 2007 yielding a diagnosis of an 
adjustment disorder related to acute stressors of finances 
and unemployment.  The Board finds that a REMAND is needed to 
address the question of service connection for a psychiatric 
disorder other than PTSD, including to permit appropriate 
procedural and evidentiary development such as a VA 
psychiatric examination and nexus opinion.  See 38 C.F.R. 
19.9 (2009).  

In addition, further development is found to be in order with 
respect to the Veteran's claim for service connection for 
headaches, and, specifically, migraine headaches.  The 
Veteran alleges that his headaches began in service following 
trauma to his head in the horse roll-over incident occurring 
in July 1980.  A VA examination in April 2007 was conducted 
in part to ascertain whether the Veteran's headaches were 
related to the in-service head trauma or were otherwise a 
manifestation of the his service-connected cervical spine 
disorder.  That examination resulted in entry of a diagnosis 
of headaches, and the examiner's written response was that it 
"would difficult to decide if the cervical spine spondylosis 
is causing the headaches as the headaches respond to 
[T]ylenol as a normal headache would respond" and that the 
"headaches seem to be a normal type headache relieved with 
[T]ylenol."  

The foregoing is not responsive to the question of whether 
the Veteran's currently diagnosed headaches are at least as 
likely as not related to the in-service head trauma in July 
1980.  If the VA examiner was attempting to state that an 
opinion as to the purported relationship could not be reached 
without resort to speculation, then sufficient reasons as to 
why an opinion could not be offered should have been 
provided.  Remand is required for additional clarifying 
medical opinion.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran VA psychiatric and 
neurological examinations to evaluate the 
nature and etiology of any acquired 
psychiatric disorder other than PTSD and 
his headaches, respectively.  Request 
that each individual examiner review the 
relevant documents in the claims file.  
Such examinations should entail, as 
applicable, a medical and/or psychiatric 
history, a clinical or mental status 
evaluation, and any diagnostic testing 
deemed necessary by each examiner.  All 
pertinent diagnoses should then be set 
forth.   

The psychiatric examiner is requested to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed acquired psychiatric 
disorder (other than PTSD) originated in 
service or is otherwise attributable to 
service.  In rendering the opinion, 
please discuss the mental status 
evaluation in service following a suicide 
attempt which disclosed a transient 
situational reaction manifested by mild 
to moderate depression; the 1997 VA 
examination diagnosis of major depression 
and a partner relational problem; and the 
July 2007 VA treatment diagnosis of an 
adjustment disorder related to acute 
stressors of finances and unemployment. 

The neurological examiner is requested to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed disorder involving 
headaches, to include migraine headaches, 
originated in service or is otherwise 
attributable to service.  Whether the 
Veteran's headaches are a manifestation 
of his cervical spine disorder or 
represent a separate entity should be 
fully discussed.  In rendering the 
opinion, please discuss the horse roll-
over incident occurring in July 1980. 

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A rationale for all opinions is needed 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

2.  Adjudicate or readjudicate the issues 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and should be provided a reasonable 
period in which to respond, before the 
record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  he Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The Veteran is advised to appear and participate 
in any scheduled VA examination(s), as failure to do so may 
result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


